*404—Order and judgment (one paper), Supreme Court, New York County (Harold Tompkins, J.), entered February 8, 2000, which, after a nonjury trial, inter alia, awarded plaintiff judgment against defendants in the amount of $78,168.21 plus interest and attorney’s fees, unanimously modified, on the law, to vacate the award of attorney’s fees and to remand for recomputation of interest in accordance with the decision herein and for entry of an amended judgment, and otherwise affirmed, without costs.
The evidence at trial demonstrated that the parties’ agreement, as modified, unambiguously provided that plaintiff would be entitled to compensation in the circumstances proven here, i.e., where plaintiffs negotiations with the City resulted in a downward adjustment to a water bill issued to defendant The Benjamin Shapiro Realty Company, L.P.
However, we find that the provision in the agreement providing that defendant would be liable for “collection costs” did not include liability for attorney’s fees (see, Hooper Assocs. v AGS Computers, 74 NY2d 487, 492). In addition, the provision indicating that interest would “accrue” at a rate of 1.5% per month did not constitute an agreement to pay compounded interest (see, Rourke v Thomas Assocs., 216 AD2d 717, 718, appeal dismissed 86 NY2d 837).
We have considered defendants’ remaining contentions and find them unavailing. Concur — Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.